Per Curiam.
This is a demurrer to a declaration. The court below made an order overruling the demurrer, and gave the defendants until the first day of. the next term to file and serve plea. No further order was made in the court below, and no final judgment entered. The defendants bring the case into this court by writ of error. The province of a writ of error is to bring up for review final judgments or determinations, and it is not employed *378to bring up interlocutory decisions made pending tbe litigation. Brady v. Railroad Co., 73 Mich. 457 (41 N. W. 503), and cases there cited.
The writ of error must be dismissed, with costs. The merits are not open for discussion.